Exhibit 10.1

EXECUTIVE BENEFIT AGREEMENT

THIS AGREEMENT, made and entered into on this _____ day of ____________, 2010,
by and among First Century Bankshares, Inc., a West Virginia corporation and
bank holding company (the "Company"), and its wholly-owned subsidiary, First
Century Bank, N.A., a national banking association with its principal offices
located in Bluefield, West Virginia (the "Bank") and __________________________
(the "Executive").

WHEREAS

, the Executive is currently employed by the Company and its wholly owned
subsidiary, as ____________________________;



WHEREAS

, the Company, as the sole shareholder of Bank, and the Board of Directors of
the Company recognize that the Executive's contribution to the growth, success,
and continued operation of the Company and Bank has been substantial; and



WHEREAS

, the Company believes it is in the best interest of the Company and Bank to
grant the Executive a level of security to preserve key management and to assure
fair consideration of any affiliation opportunities that may arise;



NOW THEREFORE

, in consideration of the promises and the respective covenants and agreements
of the parties herein contained, the Company, Bank and Executive enter into this
Agreement, and hereby contract and agree as follows:



Operation and Intent of Agreement

. This Agreement is intended to provide for the payment by the Company and its
subsidiary of certain benefits to Executive if Executive Separates from Service,
due to a termination of Executive's employment with the Company and/or Bank or
by resignation of Executive for Good Reason, within twelve (12) months after a
Change in Control of the Company and/or Bank and such Separation from Service
was due either to a termination not for Good Cause, as that term is defined
herein or by Executive for Good Reason, also as such term is defined herein.



1. Definitions. The following definitions, in addition to any terms otherwise
defined herein, shall apply to designated phrases used in this Agreement.

a. "Change in Control" means

(i) the date any one person, or more than one person acting as a group (as
determined under the regulations under Code Section 409A), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company (or the
Bank or an Affiliate, as the case may be,) possessing 30 percent or more of the
total voting power of the stock of such Company, (or the Bank or an Affiliate,
as the case may be);

(ii) the date a majority of members of the Company's, (or the Bank's, or an
Affiliate's, as the case may be) board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company, (or Bank or an Affiliate, as the case
may be,) board of directors before the date of the appointment or election, or

(iii) the date that any one person, or more than one person acting as a group
(as determined under the regulations under Code Section 409A), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company, (or Bank or an
Affiliate, as the case may be) that have a total gross fair market value equal
to or more than 40 percent of the total gross fair market value of all of the
assets of the Company (or Bank or an Affiliate, as the case may be,) immediately
before such acquisition or acquisitions.

All provided, however, that notwithstanding any of the foregoing, or any other
provision of this Agreement, no such event shall be a "Change in Control" for
purposes of this Agreement unless such event shall also meet the definition,
with respect to (i) the Company, Bank or Affiliate for whom the Executive is
performing services at the time of the Change in Control Event; (ii) the
Company, Bank or any Affiliate that is liable for the payment to the Executive
hereunder (or all corporations liable to the Executive hereunder (or all
corporations liable for the payment if more than one corporation is liable) but
only if either the deferred compensation is attributable to the performance of
service by the Executive for such corporation (or corporations) or there is a
bona fide business purpose for such corporation or corporations to be liable for
such payment and, in either case, no significant purpose of making such
corporation or corporations liable for such payment is the avoidance of Federal
Income Tax; or (iii) a corporation that is a majority shareholder of a
corporation identified in paragraph (i) or (ii) of this section, or any
corporation in a chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending in a corporation
identified in paragraph (i) or (ii) of this section, of a "Change in Control
Event" as defined in Section 409A of the Code, and the regulations and guidance
issued by the Internal Revenue Service thereunder.

b. "Separation from Service" or termination of employment means the severance of
Executive's employment with the Company, Bank or an Affiliate for any reason.
Executive separates from service with the Company, Bank or an Affiliate if he or
she dies, retires, separates from service because of the Executive's Disability,
or otherwise has a termination of employment with the Company, Bank or an
Affiliate. However, the employment relationship is treated as continuing intact
while the Executive is on military leave, sick leave, or other bona fide leave
of absence approved by the Company, Bank or an Affiliate if the period of such
leave does not exceed six months, or if longer, so long as the Executive's right
to reemployment with the Company, Bank or an Affiliate is provided either by
statute or by contract. If the period of leave exceeds six months and the
Executive's right to reemployment is not provided either by statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period. In addition, notwithstanding any of
the foregoing, the term "Separation from Service" shall be interpreted under
this Agreement in a manner consistent with the requirements of Code Section 409A
and regulations and guidance thereunder, which is incorporated by reference as
if set forth in full.

c. "Salary" means the Executive's average of full earnings reported on IRS Form
W-2 for the two full year periods immediately prior to the date of the
consummation of the Change in Control or for two full year periods immediately
preceding the Date of Termination, whichever is greater.

d. "Good Cause" means any of the following: (i) Separation from Service by
termination for continued poor work performance after written notice of and
reasonable opportunity to correct deficiencies; (ii) Separation from Service by
termination for behavior outside or on the job which affects the ability of
management of the Company or Bank or co-workers to perform their jobs and which
is not corrected after reasonable written warning; (iii) Separation from Service
by termination for failure to devote reasonable time to the job which is not
corrected after reasonable written warning; (iv) Separation from Service for any
other significant deficiency in performance by the Executive which is not
corrected after reasonable written warning; or (v) the conviction of the
Executive of a felony criminal offense in either state or federal court.

e. "Disability" or "Disabled" means that Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or has lasted or can
be expected to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the Company or Bank or
an Affiliate. In addition, notwithstanding any of the foregoing, the terms
"Disability" and "Disabled" shall be interpreted under this Agreement in a
manner consistent with the requirements of Code Section 409A.

f. "Retirement" means Separation from Service by the Executive in accordance
with Company's or Bank's (or that of any successor to the Company or Bank)
retirement plan, including early retirement as approved by the Board of
Directors.

g. "Good Reason" means a Separation from Service following a Change in Control
for any of the following reasons: (i) a decrease in the total amount of the
Executive's base salary below its level in effect on the date of consummation of
the Change in Control, without the Executive's prior written consent; or (ii) a
material reduction in the importance of the Executive's job responsibilities
without the Executive's prior written consent; or (iii) assignment to the
Executive of duties inconsistent with his current position, duties or
responsibilities without the Executive's prior written consent; or (iv)
withdrawal of material portions of his duties without the Executive's prior
written consent; or (v) a change in his reporting relationship without the
Executive's prior written consent; or (vi) a geographical relocation of the
Executive to an office more than 20 miles from the Executive's location at the
time of the Change in Control without the Executive's prior written consent; or
(vii) failure of Company to obtain assumption of this Agreement by its
successor; or (viii)  any purported termination of Executive's employment which
is not effected pursuant to a Notice of Termination required in this Agreement.

h. "Wrongful Termination" means a Separation from Service resulting from a
termination of the Executive's employment by the Company, Bank or its affiliates
for any reason other than at Executive's option, Good Cause or the death,
Disability or Retirement of Executive prior to the expiration of twelve (12)
months after consummation of the Change in Control.

2. Separation from Service for Good Reason or for Cause: Notice of Termination.
The Executive may effect a Separation from Service by resigning for Good Reason
within a twelve (12) month period after a Change in Control. In the event of a
Change in Control, the Company or Bank may cause a Separation from Service of
Executive by termination of Executive's employment only for Good Cause within
twelve (12) months after consummation of Change in Control. Any Separation of
Service of the Executive, whether by termination of Executive's employment by
the Company or Bank or by the Executive shall be communicated by written Notice
of Termination to the other party hereto thirty (30) days prior to the effective
date of the Separation from Service. For purposes of this Agreement, a "Notice
of Termination" shall mean a notice which shall indicate the specific
termination or Separation from Service provision in this Agreement relied upon,
which shall set forth in reasonable detail the facts and circumstances claimed
to provide a basis for the Separation from Service or termination of the
Executive's employment under the provision so indicated, and which shall further
specify an effective date of Separation from Service. For purposes of this
Agreement, "Date of Separation from Service" shall mean the date on which the
Executive Separates from Service. Compensation for (i) a Separation from Service
by Executive for Good Reason within 12 months after a Change in Control or (ii)
a Separation from Service of Executive by termination of his employment by
Company or Bank in a manner constituting Wrongful Termination shall be
determined in accordance with paragraph 3(b) below.

3. Compensation of Executive Upon Separation from Service.

a. Except as hereinafter provided, if the Executive has a Separation from
Service with the Company, Bank or its affiliates as a result of (i) a
resignation for Good Reason within 12 months after a Change in Control or (ii)
the Company, Bank or its affiliates causes Executive to Separate from Service by
terminating the Executive's employment in a manner constituting Wrongful
Termination, the Company hereby agrees to pay the Executive a lump sum cash
payment equal to the Executive's monthly Salary, multiplied by the number of
months between the Date of Separation from Service and the date that is thirty
(30) months after the date of consummation of Change in Control; provided that
in no event shall Executive receive lump sum payment that is less than 50% of
his Salary. The lump-sum payment hereunder, if any, is to be paid to Executive
thirty (30) days after Executive's date of Separation from Service with the
Company or Bank, or any Affiliate or successor entity, as the case may be,
provided that, in any event, Executive is not permitted, directly or indirectly,
to designate the taxable year of any payment.

b. For the year in which Wrongful Termination or a Separation from Service for
Good Reason within 12 months after a Change in Control occurs, the Executive
will be entitled to receive his or her reasonable share of the Company's cash
incentive award, if any, allocated in accordance with existing policies and
procedures and authorized by the Board of Directors, except that the amount of
the Executive's cash incentive bonus for the year, in which Wrongful Termination
or Separation from Service for Good Reason within 12 months after a Change in
Control occurs, shall be reduced prorata if Executive is not employed for the
full year, and in such event such bonus for such year shall be paid to Executive
at the same time as bonus is paid in accordance with Company's existing policies
and procedures, notwithstanding any such Separation of Service of Executive
prior to the date of distribution of bonus for the year in which Wrongful
Termination or a Separation from Service for Good Reason within 12 months after
a Change in Control occurs, all provided that, in any event, the Executive is
not permitted, directly or indirectly, to designate the taxable year of any
payment.

c. In the event the Executive becomes entitled to any payments or benefits under
this Agreement or any benefit plan or program of the Company, Bank or any
Affiliate, if any such payments or benefits will be subject to the tax (the
"Excise Tax") imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (or any similar tax that may hereinafter be imposed), the Company shall
pay to the Executive an additional amount or amounts (each, a "Gross Up
Payment"), equal to one hundred percent (100%) of Excise Tax and one hundred
percent (100%) of the amount of any federal, state and local income taxes and
Excise Tax imposed on the Gross-Up Payment, within thirty days after any such
payment is made by Executive, provided that, in any event, the Executive is not
permitted, directly or indirectly, to designate the taxable year of any payment.
Notwithstanding the foregoing or any other provision of this Agreement, payments
of Excise Tax and other taxes, as set forth herein, if any, shall be reimbursed
only if incurred during the lifetime of Executive, and shall be subject to the
following: (i) the amount of Excise or other taxes, if any, eligible for
reimbursement hereunder, during the Executive's taxable year may not affect the
amount of Excise or other taxes, if any, eligible for reimbursement hereunder,
if any, in any other taxable year, (ii) the reimbursement of Excise or other
taxes, if any, eligible for reimbursement hereunder, if any, must be made on or
before the last day of the Executive's taxable year following the taxable year
in which the Excise or other tax was paid by Executive and (iii) the right to
reimbursement, if any, is not subject to liquidation or exchange for another
benefit.

d. Six-Month Delay. Notwithstanding any other provisions of this Agreement, if
Executive is a Specified Employee (within the meaning of Code Section 409A) on
Executive's date of Separation from Service, then if any payment of deferred
compensation (within the meaning of Code Section 409A) is to be made upon or
based upon Executive's Separation from Service other than by death, under any
provision of this Agreement, and such payment of deferred compensation is to be
made within six months after Executive's date of Separation from Service, other
than by death, then such payment shall instead be made on the date which is six
months after such Separation from Service of Executive (other than by death,)
provided further, however, that in the case of any payment of deferred
compensation which is to be made in installments, with the first such
installment to be paid on or within six months after the date of Separation from
Service other than by death, then in such event all such installments which
would have otherwise been paid within the date which is six months after such
Separation from Service of Executive (other than by death) shall be delayed,
aggregated, and paid, notwithstanding any other provision of this Agreement, on
the date which is six months after such Separation from Service of Executive
(other than by death), with the remaining installments to continue thereafter
until fully paid hereunder. Notwithstanding any of the foregoing, or any other
provision of this Agreement, no payment of deferred compensation upon or based
upon Separation from Service may be made under this Agreement before the date
that is six months after the date of Separation from Service or, if earlier, the
date of death, if Executive is a Specified Employee on Executive's date of
Separation from Service. This Section 3d shall only apply to delay the payment
of deferred compensation to Specified Employees as required by Code Section 409A
and the regulations and guidance issued thereunder.

4. Other Employment. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment. The
amount of any payment provided for in this Agreement shall not be reduced by any
compensation earned or benefits provided as the result of employment by another
employer after the date of Separation from Service .

5. Rights of Company Prior to the Change in Control. This Agreement shall not
affect the right of the Company or Bank to cause the Executive to Separate from
Service by terminating the Executive, or to reduce the salary or benefits of the
Executive without the Executive's prior written consent, with or without Good
Cause, prior to any Change in Control; provided, however, any such Separation
from Service by termination or reduction in salary or benefits without the
Executive's prior written consent which takes place after discussions have
commenced which result in a Change in Control or which takes place within six
months prior to a Change in Control shall be presumed to be a violation of this
Agreement which entitled the Executive to the benefits hereof, without clear and
convincing evidence to the contrary.

6. Successors; Binding Agreement, Exclusive Remedy.

a. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement. Failure of the Company to obtain such agreement prior to the
effectiveness of any Change in Control with respect to which such succession
takes place shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as he
or she would be entitled to hereunder if he or she had a Separation from Service
by resigning for Good Reason provided that Executive in fact resigns and has a
Separation from Service within twelve months after a Change in Control.

b. This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive should die while any amounts would
still be payable to him or her hereunder if he or she had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive's devisee, legatee, or other
designee or, if there be no such designee, to the Executive's estate.

c. This Agreement shall represent the exclusive and only remedy of Executive in
the event a Separation from Service occurs after a Change in Control. The
Company, Bank, and the Executive agree that it is impossible to determine with
any reasonable accuracy the amount of prospective damages to either party should
Executive be terminated or terminate his or her employment during the term of
this Agreement. The Company and the Executive agree that the payment provided
herein is reasonable and not a penalty, based upon the facts and circumstances
of the parties at the time of entering this Agreement, and with due regard to
future expectations. Executive agrees to sign a full and complete release of
claims in the event of payment under this Agreement, all provided, however, that
in the event that the Executive shall fail to sign such release, the Company and
the Bank shall not be permitted to delay any payment under this Agreement, and
all payments, if any, under this Agreement, shall be made at the time and in the
form specified under this Agreement notwithstanding any such failure of the
Executive to sign such release, and in such event, notwithstanding that payment,
if any, has been made, the obligation of the Executive to sign such release
shall be a continuing obligation of the Executive unless and until the Executive
so signs.

7. Arbitration. In the event any dispute between the Company, Bank, and/or the
Executive under this Agreement which the Company, Bank and the Executive are
unable to resolve, including but not limited to whether a Change in Control of
Bank has occurred or whether Executive Separated from Service by termination of
his or her employment for Cause, the dispute shall be submitted to arbitration
at the request of the Executive. In requesting arbitration, the Executive shall
so notify the other parties in writing and shall specify the question or
questions to be arbitrated. Within ten (10) days after receipt of such
notification, Bank, and the Holding Company shall select one arbitrator and the
Executive shall select one arbitrator and shall give the name and address
thereof to the other parties. Within ten (10) days after the selection of the
second arbitrator, the two arbitrators shall promptly select a third arbitrator.
In the event one party fails to select an arbitrator within the required time
period, the arbitrator who has been selected may select a disinterested
arbitrator and the two arbitrators shall promptly select a third arbitrator. The
arbitration shall be conducted in accordance with the West Virginia Rules of
Evidence and all discovery issues shall be decided by the third arbitrator. The
panel of arbitrators shall supply a written opinion and analysis of the issues
submitted for arbitration within thirty (30) days of the last day of the
hearing. The decision of a majority of the arbitrators shall be final and
conclusive on the Executive, the Company and Bank.

8. Notice. For the purposes of this Agreement, notices, demands and other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by the United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:

__________________________
__________________________
__________________________



 

If to the Company:

First Century Bankshares, Inc.
Attention: Chairman of the Board
P. O. Box 1559

500 Federal Street

Bluefield, West Virginia 24701

If to Bank:



First Century Bank, NA
Attention: Chairman of the Board
P. O. Box 1559

500 Federal Street
Bluefield, West Virginia 24701

or such other address as any party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

9. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and another executive officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other hereto of, or compliance with, any condition or
provisions of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time. All provided that (i) no such modification, waiver or
discharge shall be effective if it would, if effective, cause this Agreement to
violate Code Section 409A and the regulations and guidance thereunder or cause
any amount of compensation or payment hereunder to be subject to a penalty tax
under Code Section 409A and the regulations and guidance issued thereunder,
which amount of compensation or payment would not have been subject to a penalty
tax under Code Section 409A and the regulations and guidance thereunder in the
absence of such modification, waiver or discharge and (ii) the provisions of
Section 9(i) above are irrevocable. If, pursuant to legislative, judicial or
regulatory action, continuation of the Agreement is at any later date determined
to violate Code Section 409A, the parties hereto agree that consent to amendment
necessary to correct any such violation will not be unreasonably withheld.

10. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

11. Legal Fees. Company shall pay all reasonable legal fees and expenses
incurred by Executive in enforcing any right or benefit provided by this
Agreement, provided (i) Executive is living at the time such legal fees or
expenses are incurred, (ii) such legal action, arbitration, or proceeding is not
barred by an applicable statute of limitation and (iii) Executive ultimately
prevails in such claim, suit or action. The amount of expenses eligible for
reimbursement during Executive's taxable year may not affect the expenses
eligible for reimbursement in any other taxable year. Executive is required to
submit documentation of the expense and request reimbursement for an expense
incurred in any taxable year of Executive not later than ninety days after the
end of such year and the reimbursement of an eligible expense shall be made by
the Company or Bank on or before the last day of Executive's taxable year
following the taxable year in which the expense was incurred. In the event of a
delay of payment hereunder due to a dispute or refusal to pay, the parties shall
comply with the requirements of regulations and guidance under Code Section 409A
concerning disputes and refusals to pay including but not limited to the
following: If a service recipient (in this instance the Company and/or Bank)
fails to make a payment in whole or in part as of the date specified under a
plan, either intentionally or unintentionally, other than with the express or
implied consent of the service provider, (in this case the Executive,) the
payment will be treated as made upon the date specified under the plan if the
service provider (Executive) accepts the portion (if any) of the payment that
the service recipient (Company and/or Bank) is willing to make (unless such
acceptance will result in a relinquishment of the claim to all or part of the
remaining amount), makes prompt and reasonable, good faith efforts to collect
the remaining portion of the payment, and any further payment (including payment
of a lesser amount that satisfies the obligation to make the payment) is made no
later than the end of the first taxable year of the service provider (Executive)
in which the service recipient (Company and/or Bank) and the service provider
(Executive) enter into a legally binding settlement of such dispute, the service
recipient (Company and/or Bank) concedes that the amount is payable, or the
service recipient (Company and/or Bank) is required to make such payment
pursuant to a final and nonappealable judgment or other binding decision. The
parties also agree to comply with the requirements of such regulations and
guidance under Code Section 409A for a presumption of prompt, reasonable, good
faith efforts to collect a payment, and acknowledge that such regulations and
guidance currently provide that efforts to collect the payment will be presumed
not to be prompt, reasonable, good faith efforts, unless the service provider
(Executive) provides notice to the service recipient (Company and/or Bank)
within 90 days of the latest date upon which the payment could have been timely
made in accordance with the terms of the plan and the applicable regulations,
and unless, if not paid, the service provider (Executive) takes further
enforcement measures within 180 days after such latest date. The right to
reimbursement is not subject to liquidation or exchange for another benefit.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

First Century Bankshares, Inc.

By: ______________________________________

Its: ______________________________________

Attest: _____________________________

 

FIRST CENTURY BANK, N.A.

By: ______________________________________

Its: ______________________________________

Attest: _____________________________

__________________________________________ Executive